Exhibit 10.1

CONFIDENTIAL

LOCALIZATION SERVICES, LICENSING AND CONTENT PROGRAMMING AGREEMENT

THIS LOCALIZATION SERVICES, LICENSING AND CONTENT PROGRAMMING AGREEMENT (the
“Agreement”) is made and entered into as of September 2, 2004 (the “Effective
Date”), by and between America Online, Inc., a Delaware corporation, with
offices at 22000 AOL Way, Dulles, Virginia 20166 (hereinafter referred to as
“AOL”), and America Online Latin America, Inc., a Delaware corporation, with its
principal offices at 6600 N. Andrews Avenue, Suite 400, Ft. Lauderdale, Florida
33309 (hereinafter referred to as “AOLA”) (each a “Party” and collectively the
“Parties”). All capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in Exhibit A attached hereto.

WHEREAS, the Parties have previously entered into the AOL License Agreement
dated as of August 7, 2000 (the “License Agreement”), pursuant to which AOL
licenses to AOLA certain Licensed Products (as defined in the License Agreement)
upon the terms and conditions set forth in the License Agreement; and

WHEREAS, AOL acknowledges and agrees that the Content programming services
provided by AOLA in the third and fourth quarters of 2003 are satisfactory, and
the Parties have agreed that AOLA shall continue to provide localization,
translation and content programming services for the AOL Latino service, as more
specifically set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, AOL
and AOLA hereby agree as follows:



  1.   Localization Engineering and Services. As more specifically set forth
below, AOL shall offer to AOLA the opportunity to participate in certain Product
Programs. If AOLA elects to participate in such Product Programs, as
consideration for AOL providing Localization Engineering, AOLA shall provide
Localization Services, as defined in Section 1(b) below) to AOL in connection
with such Product Programs. If AOLA elects not to participate in such Product
Programs, AOL may elect to engage AOLA for Localization Services.



  a.   AOLA Products: Localization Engineering. AOL shall provide AOLA with
prompt notice (the “IRB Notice”) of any decision by AOL’s senior executive
investment/project review board (i.e., the Internal Review Board or equivalent
organization) to approve a Product Program, and whether such Product Program is
approved to be offered internationally (an “IRB Decision”). In the event that
such Product Program is approved to be offered internationally pursuant to the
License Agreement, within three (3) business days after AOLA’s receipt of such
IRB Notice, AOLA shall notify AOL in writing of its decision whether to
participate in such Product Program for the development of associated AOLA
Products (the “Decision”). All Products provided by AOL hereunder shall be
considered “Licensed Products” as defined by the License Agreement and the
Parties shall have such rights and obligations for such Products as set forth in
the License Agreement for Licensed Products.



  i.   Opt-In Decision. If AOLA selects an offered Product Program as an AOLA
Product, the Parties shall mutually agree upon a timetable under which AOL shall
provide AOLA with the final executable code for such AOLA Product(s). Prior to
delivery to AOLA of such final executable code, AOL shall perform Localization
Engineering on such AOLA Product(s) at no additional cost to AOLA. The specific
Product requirements for each Product Program shall be described in a PRD. AOLA
shall be responsible for all In-Country Quality Assurance and local country beta
testing functions for all AOLA Products.



  ii.   Opt-Out Decision. If AOLA elects not to participate in such Product
Program for the development of associated AOLA Products, AOL may elect to engage
AOLA to provide the Localization for the corresponding Latino Products at the
price of AOLA’s hourly cost of resources, based on time and materials, plus a
ten percent (10%) management fee, at a total cost no less favorable than AOLA
charges any third party (such costs and fees, the “Localization Costs”) to
perform such Localization Services. AOLA shall deliver a proposal to AOL for
performing the Localization Services, including all Localization Costs,
timetables, and specific deliverables for such Localization Services, within two
(2) weeks after the Decision. If AOL agrees to engage AOLA for such Localization
Services, the Parties shall execute a Statement of Work based on AOLA’s
proposal, which shall be considered a Schedule to this Agreement setting forth
the agreed upon Localization Costs, timetables, specific deliverables and
acceptance criteria. Any Deliverables (as defined in Section 3(a) below)
provided under any such Statement of Work shall be considered Work as defined
under this Agreement and its Schedules going forward.



  iii.   Product Programs Not Available for International. If any Product
Program is not approved to be offered internationally pursuant to the License
Agreement, AOL may elect to engage AOLA to provide the Localization for the
corresponding Latino Products at the price of the Localization Costs (as defined
in Section 1(a)(ii) above) to perform such Localization Services. AOLA shall
deliver a proposal to AOL for performing the Localization Services, including
all Localization Costs, timetables, and specific deliverables for such
Localization Services, within two (2) weeks after the IRB Decision. If AOL
agrees to engage AOLA for such Localization Services, the Parties shall execute
a Statement of Work based on AOLA’s proposal, which shall be considered a
Schedule to this Agreement setting forth the agreed upon Localization Costs,
timetables, specific deliverables and acceptance criteria. Any Deliverables (as
defined in Section 3(a) below) provided under any such Statement of Work shall
be considered Work as defined under this Agreement and its Schedules going
forward.



  b.   AOLA Products: Localization Services. Subject to AOLA’s Decision as set
forth in Section 1(a) above, AOLA shall provide the following services (the
“Localization Services”):



  i.   AOLA shall Localize all Latino Products using (a) AOL’s then-standard
Tools, such as JV Web and CVS, to change forms, translate areas, commit changes
and install forms and (b) HTML, Flash and any other required media development
(such as Companion and Installer) pursuant to AOL Studio’s requirements, if any.
AOLA shall (i) perform all required translations reasonably in accordance with
localization and translation guidelines, attached hereto as Exhibit A-2 (the
“Localization Guidelines”), including integration of the translations into the
appropriate forms and online areas and modification of forms to fit terms and
language and (ii) create the forms and artwork necessary for the Localization
work and then publish those forms and assets appropriately. AOL will work
together with AOLA in good faith to define a list and glossary of all Spanish
Key Terms for use in AOLA’s translation efforts, however in the event of a
dispute, AOL will have sole discretion over the Key Terms for the AOL Latino
Service.



  ii.   AOLA shall provide In Country Quality Assurance for the Latino Products
in accordance with the timetable(s) in the applicable PRD(s).



  iii.   The Parties shall enter into a Statement of Work for each of the Latino
Products for which AOLA shall provide Localization Services, which shall be
considered a Schedule to this Agreement setting forth the agreed upon
Localization Costs (as defined in Section 1(a)(ii) above), timetables, specific
deliverables and acceptance criteria. Any Deliverables (as defined in Section
3(a) below) provided under any such Statement of Work shall be considered Work
as defined under this Agreement and its Schedules going forward.



  2.   Content License. Each Party shall license Spanish-language Content to the
other Party as more specifically set forth on Exhibit C attached hereto.

3. Additional Services and Requirements.



  a.   Services. AOLA agrees to provide to AOL such services, including
Localization services, as the Parties may mutually agree (collectively, the
“Services”), as they are described in any Statement of Work attached hereto as a
Schedule, including but not limited to providing to AOL the deliverables and
documentation specified therein (collectively, “Deliverables”). All Services
shall be provided in accordance with the provisions of this Agreement and any
Schedule hereto. Any Deliverables provided under any such Statement of Work
shall be considered Work as defined under this Agreement and its Schedules going
forward.



  b.   Performance of Services. Except as otherwise agreed to by the Parties in
writing, in this Agreement or any Schedule hereto, AOLA shall furnish all
equipment and materials used to perform the Services, including but not limited
to telephone lines, personal computers and modems; provided that AOL shall
reimburse AOLA up to fifteen thousand dollars ($15,000) for the purchase of
specialized hardware and software (including applicable Tools (defined in
Section 5(e) below)) required by AOL for performance of the Services, such
request for reimbursement to be submitted by AOLA pursuant to Section 6(b)
below.



  c.   Compliance with Applicable Law and Rules. AOLA shall comply with all
applicable local, state and federal laws and AOL’s then-current Terms of Service
and Privacy Policy in performing the Services. AOLA shall observe the working
hours, working rules and polices of AOL while working on AOL’s premises.



  d.   AOL Deliverables. To the extent AOL has the right to do so, AOL agrees to
provide to AOLA those AOL and third party services and materials not already
provided to AOLA pursuant to the License Agreement that are necessary to enable
AOLA to perform the Services, including but not limited to those services,
materials, content licenses (and access) and Tools (as hereinafter defined) as
specified on any Schedule hereto.

4. AOLA Personnel



  a.   Independent Contractor; No Agency. AOLA is and shall remain an
independent contractor of AOL. AOLA is not and shall not be deemed for any
purpose to be an employee of AOL. AOL shall not be responsible to AOLA or any
governing body for any payroll-related taxes related to the performance of the
Services, including but not limited to, withholding or other taxes related to
federal or state income tax, social security benefits or unemployment
compensation. AOLA further represents and warrants that AOLA qualifies as an
independent contractor under the provisions of the Internal Revenue Code and its
common law rules and, as such, AOLA is filing all required forms and necessary
payments appropriate to AOLA’s tax status. Neither Party is an agent,
representative or partner of the other Party. Neither Party shall have any
right, power or authority to enter into any agreement for or on behalf of, or
incur any obligation or liability on behalf of, or to otherwise bind, the other
Party. This Agreement shall not be interpreted or construed to create an
employment relationship, an association, agency, joint venture or partnership
between the Parties or to impose any liability attributable to such a
relationship upon either Party.



  b.   AOLA’s Employees and Assistants. AOLA shall provide all Services through
employees of AOLA or its subsidiaries unless AOL agrees in writing (which may
include email) in advance that certain Services may be provided through
subcontractors, independent contractors, consultants, volunteer assistants or
other persons or entities (collectively, “Assistants”), which agreement shall
not be unreasonably withheld or delayed. AOL has no relationship with or to such
Assistants and such Assistants are not employees, agents, consultants,
representatives, assistants, subcontractors or independent contractors of AOL.
AOLA shall be fully and solely responsible for the supervision and payment of
such Assistants and for all work performed by such Assistants.

5. Product and Project Management



  a.   AOLA Project Managers. AOLA shall appoint a qualified member of its staff
to act as project manager in connection with AOLA’s provision of the
Localization Services and for AOLA Products and another in connection with the
content programming services (the “AOLA Project Managers”), each of whom duties
shall act as a liaison between AOL and AOLA and to provide overall oversight and
management of the applicable Services. With respect to Localization Services,
AOLA shall have primary responsibility for managing daily communication,
deliverables and resources for subprojects and subproducts within each Product
(e.g., AIM, Love@AOL, Mail, Groups, Radio@AOL, AOL Communicator, AOL Companion,
etc.), and for managing the relationship with the Localization teams in Dublin,
Ireland, providing project management, translation, quality assurance, design
and technology development services.



  b.   AOL Project Manager. AOL shall designate a project manager for the
Localization Services (the “AOL Project Manager”), who shall act as a liaison
between AOL and AOLA in connection with the Localization Services.



  c.   Latino Products: Product and Project Management. AOL shall have sole
responsibility for creating the PRDs for the Latino Products; provided that AOL
shall consult with AOLA during the requirements definition process to ensure
that both Parties are working toward minimizing the differences between
requirements for Latino Products and requirements for AOLA Products and the
related costs of adapting Latino Products for AOLA. For all Latino Products, the
AOL Latino staff shall remain the main point of contact for product management
and product marketing teams in Dulles. AOL shall continue to have overall
project management responsibility for the Latino Products, including maintaining
ownership of and directing all development initiatives in connection therewith.



  d.   Management Review. The Parties shall have a quarterly discussion among
senior management to address the progress of the relationship and any
outstanding issues. Pursuant to Section 9.7 below, the Parties shall use good
faith efforts to resolve any outstanding issues through this forum prior to
further escalation, mediation, arbitration or other legal action.



  e.   Software Tools. The Parties shall mutually agree, which, if any, of AOL’s
proprietary software tools, including without limitation Rainman, Catalyst,
Robohelp and Shark Lite and any other necessary tools (e.g., Telescope) for
localizing technology and/or for producing and maintaining the content, clients
and products for the AOL Latino Service (each a “Tool”), shall be made available
to AOLA in order for AOLA to perform its duties hereunder pursuant to the terms
and conditions of the License Agreement; provided, however, that AOLA must have
appropriately trained personnel if required by the third party licensor for use
of any such Tool and further provided that AOL has the rights to provide to AOLA
for each such Tool. Notwithstanding the foregoing, AOL will provide AOLA with
those Tools for which AOL has the applicable rights, and any applicable training
(and necessary travel), for AOLA’s use in performing its duties hereunder and
the term of the license for such Tools shall be the term of the applicable
Schedule or the development requirements under the applicable PRD(s). AOL shall
provide such Tools to AOLA as soon as reasonably practicable and AOLA shall have
no obligation to provide Services for which such Tools are required until AOL
has delivered such Tools and provided necessary training.

6. Fees and Expenses; Taxes.



  a.   Services Fees. In consideration of the Services performed hereunder, AOL
shall pay AOLA the fees set forth in any applicable Schedule (the “Services
Fees”). Such fees shall be payable according to the timeline and milestones set
forth in such Schedule(s). Except as set forth in Section 7(b) below, the
Services Fees and AOL’s provision of Localization Engineering shall be AOLA’s
complete compensation for providing the Services.



  b.   Expenses. AOLA shall not be entitled to reimbursement of expenses except
as specifically set forth on any applicable Schedule or as set forth in this
Section 6(b). AOL shall reimburse AOLA for expenses relating to travel
(including transportation, hotel and meals) by AOLA employees, such travel to be
requested and approved in advance by AOL. All such travel shall be limited to
ten (10) days in the aggregate per person per calendar quarter, unless otherwise
agreed in writing by AOLA. AOLA will submit any expenses to be invoiced,
together with the applicable documentation, to the AOL Project Manager for
approval prior to actual invoicing. AOLA shall invoice AOL on a monthly basis
for expenses incurred as approved. Such expenses shall be limited to reasonable
out-of-pocket expenses necessarily and actually incurred by AOLA in the
performance of its services hereunder, provided that (i) the expenses have been
detailed on a form acceptable to AOL and submitted to the appropriate AOL
Project Manager for review and approval; and (ii) if requested by AOL, AOLA
submits supporting documentation in addition to the approved expense form. Any
travel expenses shall comply with AOL’s travel policy, a copy of which has been
provided to AOLA, and AOL may, at AOL’s sole discretion, require AOLA to make
travel arrangements through an AOL-approved travel agency.



  c.   Taxes. AOLA shall be responsible for determining the applicability of any
sales, use, excise, or similar transactional taxes that may be applicable to the
performance of the Services, if any. AOLA shall clearly and separately state any
applicable taxes on AOLA’s invoice to AOL for corresponding Services. AOL shall
pay applicable taxes, if any, on the invoice or, in lieu of the payment of any
such taxes, AOL may provide AOLA with a certificate acceptable to the taxing
authorities exempting AOL from payment of these taxes. AOL shall not be liable
for taxes based on AOLA’s net income, items of tax preference, net worth,
capital stock, franchise, property or conduct of business, or similarly-based
taxes. AOLA shall pay all taxes collected from AOL to the appropriate taxing
authority. AOLA, and not AOL, shall be obligated to pay any applicable taxes not
so invoiced to AOL for corresponding Services, including without limitation, any
and all interest, penalties and attorneys’ fees. AOL will not be responsible to
AOLA or any governing body for any payroll-related taxes including but not
limited to, withholding or other taxes related to federal or state income tax,
social security benefits, or unemployment compensation. AOLA shall bear any and
all costs, and shall indemnify AOL pursuant to section (iv) of Exhibit B,
including, without limitation, penalties, interest and attorneys’ fees. AOL
shall be entitled to contest, pursuant to applicable law and at its own expense,
any taxes it is ultimately obligated to pay, and AOLA shall reasonably cooperate
with any such contest.

7. Acceptance of Services; Change Requests.



  a.   Acceptance of Services. All Services, Deliverables and Work delivered by
AOLA pursuant to the Agreement and any Schedule shall be subject to acceptance
by AOL as set forth in such Schedule, which acceptance shall not be unreasonably
withheld or delayed. Except for bug fixes and normal maintenance modifications,
once a Deliverable has been accepted by AOL pursuant to the provisions of an
applicable Schedule, additional features and modifications to such Deliverable
requested by AOL shall be subject to the provisions of Section 7(b) below.



  b.   Change Requests. AOL may from time to time request modifications to the
specifications for the Deliverables (defined in Section 3(a) above), alternative
deliverables or additional deliverables by providing notice to AOLA and
indicating the nature of the change request. AOLA agrees to cooperate with AOL
to make reasonable changes to such specifications or provide alternative or
additional deliverables, provided, however, that if (i) any such changes or
alternative or additional deliverables require AOLA to invest additional
resources (including personnel resources) or costs beyond what is contemplated
by the then-current specifications, or will result in additional costs to AOLA,
(ii) AOLA has opted out of a Product Program, and (iii) AOLA has obtained prior
written approval from AOL (which may include email), then AOL will pay AOLA for
its services in effecting such change request. If any AOL change request will
impact a milestone or delivery schedule previously agreed upon by the parties,
AOLA shall notify AOL and the parties shall make reasonable and appropriate
adjustments to such milestone or delivery schedules.



  c.   Dependencies. In the event that AOLA’s performance of any Services
contemplated hereunder is delayed by the failure of AOL to perform any duty or
obligation set forth under this Agreement or to meet any milestone upon which
AOLA is dependent or which is a prerequisite to AOLA performing any Services (an
“AOL Delay”), then AOLA must notify AOL as soon as possible and may adjust any
applicable delivery date to reasonably take into account the time of such AOL
Delay.

8. Term and Termination



  a.   Term. Unless earlier terminated as set forth in this Agreement, the term
of this Agreement (the “Term”) shall commence on the Effective Date and shall
continue in full force and effect through and including June 1, 2006; provided
that AOL shall be obligated to provide Localization Engineering, and AOLA shall
be obligated to provide Localization Services, only until December 31, 2005; and
further provided that for any Localization Engineering in process by AOL for an
AOLA Product, or for any Localization Services in process by AOLA for a Latino
Product, scheduled (as of December 31, 2005 or any earlier date of termination
of this Agreement) by senior executive investment/project review board (i.e.,
the Internal Review Board or equivalent organization) to have been released as a
“Gold Master” version prior to the termination of this Agreement, the applicable
Party shall perform all necessary Localization Engineering or Localization
Services until such AOLA Product or Latino Product is released by AOL or AOLA as
a “Gold Master” version.



  b.   Termination For Breach. Either Party may terminate this Agreement at any
time in the event of a material breach by the other Party which remains uncured
after thirty (30) days’ written notice thereof (or such shorter period as may be
agreed to by the Parties in any applicable Schedule). Notwithstanding the
foregoing, the obligations of the Parties to provide Localization Engineering
and/or Localization Services, as applicable, shall survive to their natural
conclusion (i.e. until the applicable Product is released to the public) a
termination under this Section 8(b) for any reason other than a breach of such
Localization Engineering and/or Localization Services.



  c.   Termination for Bankruptcy/Insolvency. Either Party may terminate this
Agreement immediately following written notice to the other Party if the other
Party (i) ceases to do business in the normal course, (ii) becomes or is
declared insolvent or bankrupt, (iii) is the subject of any proceeding related
to its liquidation or insolvency (whether voluntary or involuntary) which is not
dismissed within ninety (90) calendar days or (iv) makes an assignment for the
benefit of creditors.



  d.   Other Termination. AOL shall have a right to terminate this Agreement
upon thirty (30) days’ prior written notice to AOLA in the event that (i) AOL is
no longer a shareholder of AOLA pursuant to the Stockholder Agreement,
(ii) neither Time Warner Inc. nor AOL is a holder of any of AOLA’s debt or
similar instrument; (iii) AOL elects, in its sole discretion, to cease producing
or offering the AOL Latino Service; or (iv) AOL, AOLA or both Parties sell,
transfer, or otherwise dispose of the majority of rights to own, operate or
manage the AOL® branded PC access service in Mexico. The Parties further
acknowledge that a change in ownership or control of one or more of the services
currently owned, operated or managed by AOLA may change access by such
service(s) to Products, Tools and/or Content provided to AOLA under this
Agreement.

e. Effect of Termination.



  i.   Payment Upon Termination. If either Party terminates the Agreement, AOL
agrees to pay AOLA for any reimbursable expenses, if any (pursuant to the
applicable Statement of Work), incurred by AOLA hereunder with AOL’s approval up
to the effective date of termination. Unless otherwise stated in an applicable
Schedule, in the event AOL terminates this Agreement or any Schedule under
Section 8(d)(i) above, prior to completion of all Deliverables, (x) AOLA shall
be compensated a pro-rata share of the Services Fees due to AOLA under this
Agreement and any applicable Schedule(s), and (y) if applicable, AOL shall pay
AOLA for all milestones (as set forth in any applicable Schedule) completed and
accepted by AOL and a pro-rata share of the milestone AOLA is working to
complete at the time the Agreement is terminated. Undisputed amounts owed to
AOLA and invoiced to AOL upon termination shall be paid by AOL promptly, and in
any event no later than thirty (30) days after the effective date of
termination.



  ii.   Wind-Down Period. Upon the expiration or earlier termination of this
Agreement, the Parties shall cooperate in any transition (including the
Wind-Down Period defined below) to ensure that users of the AOL Latino Service
do not experience any interruption in service. Upon the expiration or earlier
termination of this Agreement, the Parties shall have ninety (90) days during
which to make a transition of any Services hereunder from AOLA to another
provider (the “Wind-Down Period”). During the Wind-Down Period, AOLA shall
continue to provide all Services. AOL shall pay all sums accrued and owed to
AOLA but unpaid during the Term and the Wind-Down Period to AOLA within thirty
(30) days after the end of the Wind-Down Period. All terms and conditions of
this Agreement that are reasonably necessary for the Parties to fulfill their
obligations and exercise their rights during the Wind-Down Period shall survive
during the Wind-Down Period.



  f.   AOL Rights Upon Termination. Termination under this Agreement shall not
affect AOL’s rights in and to all Work (as defined in Exhibit B) created by AOLA
pursuant to this Agreement prior to such termination. If this Agreement is
terminated by reason of an uncured material breach by AOLA, then AOLA shall
refund to AOL a pro-rated portion of the Services Fees – based on the Work that
was accepted by AOL prior to the effective date of the termination – promptly,
and in any event no later than thirty (30) days after the effective date of
termination. In the event that Services are provided on a fixed fee basis,
“pro-rated” shall be determined based on the number of days during which
Services are provided to AOL prior to the effective date of termination.



  9.   Terms and Conditions. The terms and conditions set forth on Exhibit B
attached hereto are hereby made a part of this Agreement.

IN WITNESS WHEREOF, the Parties hereto, each acting under due and proper
authority, have executed this Agreement as of the Effective Date.

     
AMERICA ONLINE, INC.
  AMERICA ONLINE LATIN AMERICA, INC.
 
   
By: /s/ David Wellisch
  By: /s/ Travis Good
 
   
Print Name: David Wellisch
  Print Name: Travis Good
 
   
Title: Vice President, GM—AOL Latino
  Title: Vice President—Technology and Operations
 
   

1

EXHIBIT A
DEFINITIONS



      1.1. “AOL Affiliate” means an entity that is controlled by AOL, including
any entity in which AOL owns at least a 19% equity interest.



  2.   “AOL Latino Service” shall mean AOL’s multi-topic Spanish-language
Content and services interactive area for the U.S. Hispanic audience currently
available at Keyword: Latino on the AOL Service.



  3.   “AOL Products” shall mean the various client-based and host-based
features that AOL in its sole discretion determines will be rolled out to an
international audience, to the extent AOL has the right to do so under any and
all third-party licenses. Back office system features/products which are not
visible to AOL Members shall not be considered “AOL Products” under the
Agreement.

4. “AOL Service” shall mean the America Online® brand proprietary service.



  5.   “AOL Network” shall mean (a) the AOL Service and (b) any other product,
service or property owned, operated, distributed or authorized to be distributed
by or through AOL or any AOL Affiliate (other than AOLA and its wholly owned
direct or indirect subsidiaries) worldwide. Without limiting the foregoing, a
service operated by AOL under a third party brand is an AOL Network service,
excluding AOLA and its wholly owned direct or indirect subsidiaries.



  6.   “AOLA Network” shall mean the web-based and client-based Internet access
services and interactive sites offered, or which may be offered, by AOLA or its
affiliates in Brazil, Mexico, Argentina, and Puerto Rico and in any other
countries in the AOLA Territory, specifically excluding the AOL Service and the
AOL Latino Service, but including any other product, service or property owned,
operated, distributed or authorized to be distributed by or through AOLA or any
of its affiliates.



  7.   “AOLA Products” shall mean a Spanish-language Localized version of the
AOL Products, to the extent AOL has the license rights to provide such to AOLA,
with the additional features requested by AOLA as outlined in the applicable
PRD(s).

8. “AOLA Territory” shall have the same meaning as “Territory” in the License
Agreement.



  9.   “Content” shall mean text, images, video, audio (including, without
limitation, music used in time relation with text, images, or video), and other
data, products, services, advertisements, promotions, URLs, keywords and other
navigational elements, links, and pointers, as well as any media or work product
that AOLA produces for AOL.



  10.   “Error” shall mean bugs or deviations from the AOL Studio style guide or
other specifications that cause either (1) return of any Deliverables to AOLA
for correction or (2) rework by AOL to ensure usability.



  11.   “In Country Quality Assurance” shall mean the specific services set
forth on Exhibit A-1 attached hereto.



  12.   “Key Terms” shall mean unique descriptions, abbreviations and product
names associated with the Products.



  13.   “Keywords” shall mean AOL Keyword online search terms, such as those
used in the AOL Service, which are shortcuts to online areas.



  14.   “Latino Products” shall mean all the AOL Products and any other products
that AOLA Localizes for the AOL Latino Service during the term of the Agreement.



  15.   “Localize” or “Localization” shall mean (1) translation of English text
strings, art files and other resources that may require adaptation for Products
into Spanish and (2) fixing of bugs that arise from such translation.



  16.   “Localization Engineering” shall mean (1) engineering Localized strings
into the AOLA Products and Latino Products and producing Localized builds,
(2) quality assurance “smoke testing” and (3) quality assurance bug management,
which includes sending product and localization bugs, receiving associated bug
fixes and integrating such fixes back into the Products.

17. “PRD” shall mean a product requirement document for any Product or Product
Program.

18. “Product” shall mean any of the AOL Products, AOLA Products, or Latino
Products.



  19.   “Product Program” shall mean a set of new AOL Products grouped for
parallel development and simultaneous launch.

2

Exhibit A-1
In Country Quality Assurance



  •   Functionally test the product and features and log all bugs in BLT (AOL’s
bug tracking system) – ensure that all new features as per PRD and Feature
Matrix have been thoroughly tested and cleared for release to Beta and
ultimately GM. Functional testing shall have particular focus on
international-specific features and ensuring that the localization process has
not adversely affected the core functionality.



  •   Ensure that product functionality is consistent with US product and PRD
and DRD, and that only differences are to account for country specific
differences in requirements.

     
-
-
-
-
-
-
-
-
-
-
  Ensure reasonable adherence to global AOL studio UI standards.
Record Test Results for future reference and deliver to AOL within three
(3) business days, if so requested.
Retest Resolved & Passed Bugs in a timely manner and update BLT with latest
findings.
Update Pending Info Bugs with additional information requests.
Scrub bugs daily or on as needed basis.
Notify AOL that builds are ready (“clear”) for Beta and GM release.
Within one (1) business day, pass on known issues to Member Services for each
beta release.
Investigate beta reports and log bugs where appropriate – i.e., reproducible bug
or many beta reports.
Escalate beta reports of problems to AOL product team within same day as
discovery of problems.
Look for failcases for elevations or spikes in performance stats found during
beta.



  •   In-country QA Lead should ensure that QA testers are following
then-current defined processes in terms of testing, bug logging, test tracking,
etc.

3





Exhibit A-2
In Country Localization engineering



  •   Acquire access to translation tools such as JVWeb and Catalyst to allow
for translation of features.



  •   Ensure that appropriate up front in country training is carried out on new
feature technologies in advance of localization commencement particularly where
the features use new technologies such as Flash and XML that could have an
impact on the translation schedule.



  •   Ensure that all translations are appropriate for the U.S. Hispanic market,
including: (i) translating localizable client features and components of the
product based on comparison reports received between the previous U.S. build and
the U.S. build currently being developed; and (ii) translating all host based
features that are agreed to be localized as part of the Product and ensure that
these localizations coincide with testing schedule for these features.



  •   Schedule the translation work for each feature and publish the deliverable
dates to the AOL program team for these translated features to the program.



  •   Ensure that product owners for all localizable features, particularly host
products, are identified by in country engineering early in the program cycle.
This is recommended so that issues or escalations can be directed in a timely
manner to the correct people.

- Attend and contribute on bug scrubs when they occur on the project.



  •   Bug fix all localization bugs assigned to in country engineering. Update
bug status in BLT as country specific bugs are resolved or addressed. Escalate
difficult bugs or issues in an appropriate timeframe in order to ensure it does
not have an impact on the program schedule. Ensure that beta stopper bugs
assigned to in country engineering are addressed in time for their respective
beta.



  •   Check in updated translations and bug fixes on a regular basis to CVS for
inclusion in International client builds.



  •   Ensure that translations and bug fixes required for a beta release are
checked into CVS in appropriate time for that beta.



  •   Work with Dublin localization engineering to resolve any assigned bugs
that may require further input or support.

4





EXHIBIT B
TERMS AND CONDITIONS

I. NO RIGHTS IN AOL PROPERTY AND TRADEMARKS

Agreement Grants No Ownership or License. Nothing in this Agreement shall convey
to AOLA any right, license, title, interest in and to the Work (as defined
below), the AOL Look and Feel, or any other AOL property, property interest,
license or right. For purposes of this Agreement, “AOL Look and Feel” means the
elements of graphics, design, organization, presentation, layout, user
interface, navigation, trade dress and stylistic convention (including the
digital implementations thereof) which are generally associated with interactive
sites within the AOL Network, or any other AOL interactive site or service.

Agreement Grants No Right to Post Content. Unless specifically directed to do so
by AOL pursuant to Schedule No. 1 or another Schedule, AOLA shall have no right
under this Agreement to post or display content or other materials in any area
of the AOL Network.

Agreement Grants No Right to Use Trademarks. Nothing in this Agreement grants
AOLA any right to use any AOL trade name, trademark or service mark without the
express written consent of AOL.

II. CONFIDENTIALITY; PROPRIETARY RIGHTS; SECURITY TRADING

Confidentiality. “Confidential Information” means this Agreement, and any and
all software (whether in object code or source code), Documentation, data,
drawings, benchmark tests, specifications, trade secrets, logins, passwords and
other access codes, algorithms, names and expertise of employees and
consultants, know-how, formulas, processes, ideas, inventions (whether
patentable or not); schematics and other technical, business, financial and
product development plans, forecasts, strategies and information; and any other
information disclosed by one Party to the other which is conspicuously marked
“confidential” or “proprietary” if in tangible form, or if orally disclosed is
(i) identified as such at the time of disclosure or (ii) information that, when
taking into consideration the circumstances surrounding disclosure of the same,
a reasonable person would determine to be of a confidential or proprietary
nature. Each Party recognizes and acknowledges that the other’s Confidential
Information (and the confidential nature thereof) is critical to the business of
the discloser and that the discloser would not enter into this Agreement without
assurance that its Confidential Information and the value thereof shall be
protected as provided in this Agreement.

Each Party acknowledges that the Confidential Information constitutes valuable
trade secrets and each Party agrees that it shall use the Confidential
Information of the other Party solely in accordance with the provisions of this
Agreement and it will not disclose, or permit to be disclosed, the same directly
or indirectly, to any third party without the other Party’s prior written
consent.

Notwithstanding any provision of this Agreement, either Party may disclose this
Agreement, in whole or in part (i) to its employees, officers, directors,
attorneys, auditors, financial advisors and/or subcontractors who have a need to
know and are legally bound to keep such information confidential by
confidentiality obligations consistent with those of this Agreement, and (ii) as
reasonably deemed by a Party to be required by securities law. Each Party shall
be responsible for ensuring that all contractors who have access to the other
Party’s Confidential Information become bound to and comply with all of the
restrictions applicable to such Party under this Agreement. Each Party agrees to
exercise due care in protecting the Confidential Information from unauthorized
use and disclosure.

However, neither Party bears any responsibility for safeguarding any information
that (i) is in the public domain through no fault of its own, (ii) was properly
known to it, without restriction, prior to disclosure by the disclosing Party,
(iii) was properly disclosed to it, without restriction, by another person with
the legal authority to do so, (iv) is independently developed by the receiving
Party without use of or reference to the disclosing Party’s Confidential
Information or (v) is required to be disclosed by law, regulation or pursuant to
a judicial or legislative order or proceeding; provided that, to the extent
permitted by and practical under the circumstances, receiving Party provides to
disclosing Party prior notice (at least five (5) days if possible) of the
intended disclosure and an opportunity to respond or object to the disclosure or
if prior notice is not permitted or practical under the circumstances, prompt
notice of such disclosure.

In the event of actual or threatened breach of the provisions of this section,
the non-breaching Party will be entitled to seek immediate injunctive and other
equitable relief, without waiving any other rights or remedies available to it.
Each Party shall promptly notify the other in writing if it becomes aware of any
violations of the confidentiality obligations set forth in this Agreement.

Without limiting the generality of the foregoing, AOLA shall not collect AOL
Member screennames from public or private areas of the AOL Network and shall
comply with AOL’s bulk e-mail and privacy policies.

Proprietary Rights. All work, Services, Deliverables, and materials performed or
created under the Agreement (collectively, “Work”), including, but not limited
to, (i) names, characters, protectable organizational structures, “look and
feel”, other “brand” components, and (ii) all materials, writings, products,
Deliverables developed or prepared for AOL by AOLA under the Agreement (whether
or not completed) or provided or delivered to AOL by AOLA, its Assistants or
their agents to AOL pursuant to this Agreement (collectively, “Materials”) are
the property of AOL and all title and interest therein shall vest in AOL and
shall be deemed to be a work made for hire and made in the course of Services
rendered hereunder.

To the extent that title to any Works may not, by operation of law, vest in AOL
or such Works may not be considered works made for hire, AOLA hereby irrevocably
assigns to AOL all right, title and interest in and to any Work, including but
not limited to any and all Materials and Inventions. All Works, including but
not limited to Materials and Inventions, shall belong exclusively to AOL, and
AOL shall have the right to obtain and to hold in its own name, copyrights,
registrations, patents, or such other protection as may be appropriate to the
subject matter, and any extensions and renewals thereof. AOLA agrees to give AOL
and any person designated by AOL such reasonable assistance, at AOL’s request
and expense, as is required to perfect, secure and protect AOL’s intellectual
property and other rights set forth in this Section, including but not limited
to executing all documents necessary to perfect, secure and protect such rights.

Unless otherwise requested by AOL, upon the completion of the Services or upon
the earlier termination of the Agreement, AOLA shall immediately turn over to
AOL all Work, including without limitation, any and all Materials and
Inventions, developed pursuant to the Agreement.

Notwithstanding the foregoing, all right, title and interest in and to the
following materials, works, inventions and properties, including any and all
copyrights, patents, and other intellectual property and proprietary rights
therein, shall reside in and/or remain in AOLA: (a) any intellectual property
that AOLA developed or acquired prior to the commencement of the Services;
(b) any intellectual property that AOLA develops or acquires independent of the
provision of the Services to AOL, (c) the Licensed Software; or (d) subject to
AOL’s ownership rights in the Materials and the Work, any and all new or
improved ideas, designs, concepts, works, materials or other inventions (even if
made or developed by AOLA during the course of rendering the Services or
developing or preparing the Materials) which are improvements or derivative
works of or incorporate AOLA’s intellectual property described in sections (a),
(b) and (c) of this paragraph (collectively, the “Pre-Existing IP”).

Except as may be specifically set forth in any other agreement between the
Parties (including, without limitation, the License Agreement), AOLA hereby
grants to AOL a perpetual, fully-paid, non-exclusive and worldwide license to
use (including, without limitation, the right to reproduce, prepare derivative
works, adapt, distribute, perform, display and sublicense) and to make, have
made, import, offer for sale, sell or have sold), by any manner and means now
known or hereafter devised, any Pre-Existing IP that is incorporated in the
Deliverables for the purpose of allowing AOL to make use of the Deliverables.
AOL may exercise these rights through independent contractors and others
performing services on its behalf.

Statements to Third Parties/Publicity. AOLA agrees that it will not, without
prior written consent of AOL, use in advertising, publicity, or otherwise the
name or any trademark or brand name of AOL in connection with this Agreement, or
refer to the existence of this Agreement in press releases, advertising, or
materials distributed to prospective customers. In the event that AOLA wishes to
use AOL’s name or any mark or brand name of AOL in any type of advertising,
publicity, or otherwise in connection with this Agreement, it shall submit such
request in writing to AOL. If AOL does not respond within five (5) business
days, AOLA shall have the right to escalate the issue to the Executive Vice
President of Product Marketing. For the avoidance of doubt, this paragraph shall
not affect in any way any rights granted to AOLA in any other agreement in
connection with AOL’s trademarks or trade names.

III. REPRESENTATIONS AND WARRANTIES

Representations and Warranties. AOLA represents and warrants that: (1) in
connection with all Services provided under this Agreement other than Services
provided by the Dedicated Resources under Schedule No. 1: (a) AOLA is or will
promptly and prior to the Effective Date become familiar with AOL’s current or
then-current Terms of Service Agreement and Privacy Policy; (b) AOLA has or
shall have the proper skill, training, and background so as to be able to
perform in a competent and professional manner and that all work will be
performed in accordance with applicable standards; (c) AOL shall receive free,
good and clear title to all Work which may be developed by AOLA under this
Agreement or which is provided or delivered to AOL by AOLA or AOLA’s Assistants,
agents or representatives pursuant to this Agreement; including without
limitation the Materials, which title shall be free and clear of any and all
liens, encumbrances, claims or litigation, whether pending or threatened, (d) no
Work, Deliverable or other materials delivered by AOLA to AOL hereunder,
including without limitation the Materials, shall infringe on or violate (i) any
copyright, trademark, patent, any music performance or other music related
right, (ii) any other proprietary or other right of any third party, including
but not limited to any third party right to privacy, (iii) any applicable law or
regulation, or (iv) AOL’s Terms of Service or any AOL service guidelines or
standards made available to AOLA by AOL, specifically including AOL’s Privacy
Policy as it may be modified from time to time, and (e) no Work, Deliverable or
other materials delivered by AOLA to AOL hereunder, including without limitation
the Materials, shall contain any scandalous, libelous or unlawful matter or
material; and (2) in connection with the Work performed and Deliverables
provided by the Dedicated Resources, as between AOLA and AOL, and to the best of
AOLA’s knowledge, AOL shall receive free, good and clear title to all Work and
Deliverables which may be developed by the Dedicated Resources under
Schedule No. 1 of this Agreement or which is provided or delivered to AOL by the
Dedicated Resources pursuant to Schedule No. 1 of this Agreement; including
without limitation the Materials, which title shall be free and clear of any and
all liens, encumbrances, claims or litigation, whether pending or threatened;
provided that this subsection (2) shall not create any duty of inquiry on the
part of AOLA regarding the title to such Work, Deliverables, and/or Materials
provided by the Dedicated Resources; and further provided that to the extent
that AOLA has actual knowledge of any third party claim(s) or interest in any
such Work, Deliverables, and/or Materials, AOLA shall notify AOL promptly in
writing of such third party claim(s) or interest.

AOL represents and warrants to AOLA that as of the Effective Date and during the
Term, AOL owns or controls and shall own or control the rights in and to the AOL
Products necessary to effectuate the grant of rights with respect to the
Localization Engineering and Localization Services under this Agreement.

Each Party represents and warrants to the other Party that: (i) such Party has
the full corporate right, power and authority to enter into this Agreement, to
grant the licenses granted hereunder and to perform the acts required of it
hereunder; (ii) the execution of this Agreement by such Party, and the
performance by such Party of its obligations and duties hereunder, do not and
will not violate any agreement to which such Party is a party or by which it is
otherwise bound; (iii) when executed and delivered by such Party, this Agreement
will constitute the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms; and (iv) SUCH PARTY
ACKNOWLEDGES THAT THE OTHER PARTY MAKES NO REPRESENTATIONS, WARRANTIES OR
AGREEMENTS, EXPRESS OR IMPLIED, RELATED TO THE SUBJECT MATTER HEREOF WHICH ARE
NOT EXPRESSLY PROVIDED FOR IN THIS AGREEMENT.

IV. INDEMNITY

Indemnity. AOLA shall defend, indemnify and hold harmless AOL, its officers,
directors, agents, affiliates, distributors, franchisees and employees from any
and all loss and third party claims, demands, liabilities, costs or expenses,
including without limitation reasonable outside and in-house attorneys’ fees and
expenses (“Liabilities”) resulting from (1) and in connection with all Services
provided under this Agreement other than Services provided by the Dedicated
Resources under Schedule No. 1: (a) actual or alleged infringement of any
patent, copyright, or other property right (including, but not limited to,
misappropriation of trade secrets) based on any software, program, service and
or other materials furnished to AOL by AOLA pursuant to the terms of this
Agreement, including without limitation, the Work, Services, Materials or
Inventions, or the use thereof by AOL, (b) the payment of compensation or salary
asserted by an employee or Assistant of AOLA, (c) any governmental determination
that AOLA is not an independent contractor or litigation determining a change of
AOLA’s independent contractor status, including liability for taxes and other
penalties assessed upon AOL because of AOLA’s change or lack of independent
contractor status, and (d) AOLA’s material breach of any obligation, duty,
representation or warranty contained in this Agreement; and (e) the fault or
negligence of AOLA and/or its Assistants; and (2) in connection with the Work
performed and Deliverables provided by the Dedicated Resources, the willful
misconduct or gross negligence of AOLA and/or the Dedicated Resources (other
than as directed by an AOL employee).

AOL reserves the right to assume the exclusive defense and control of any matter
otherwise subject to indemnification by AOLA hereunder. AOLA agrees, should
AOL’s use of any service, program, and/or other material furnished to AOL by
AOLA be enjoined by any court, to promptly obtain — at no expense to AOL — the
right to continue to use the items so enjoined or, at no expense to AOL, provide
AOL promptly with substitute items that are functionally equivalent to the
enjoined products. If AOLA can not secure AOL’s right to continue using such
items or substitute such items as provided herein, AOLA agrees to refund all
sums earned under this Agreement relating to the provision of such specific
items. The provisions of this subparagraph shall not apply to any Deliverables
or Work created by the Dedicated Resources unless AOLA is otherwise required to
provide AOL with indemnification for such Deliverables and/or Work as set forth
in this Section IV.

AOL shall, at its expense, defend any action, suit or proceeding brought (other
than by a shareholder of AOLA or any AOLA affiliate) against AOLA or any AOLA
affiliate, to the extent it results from breach of a covenant or a
representation or warranty by AOL under Section III of this Exhibit B and AOL
shall indemnify and hold AOLA and any AOLA affiliate harmless from and against
all Liabilities directly relating to or resulting from any such action, suit or
proceeding, provided, however, that AOL shall not settle any claim without
AOLA’s prior written approval, not to be unreasonably withheld, delayed or
conditioned.

V. RELATIONSHIP WITH AOL MEMBERS

1. Solicitation of Subscribers. During the term of this Agreement and for a two
(2) year period thereafter, AOLA shall not use the AOL Network (including,
without limitation, the email network contained therein) to solicit AOL Members
on behalf of another Interactive Service. More generally, AOLA will not send
unsolicited, commercial email (i.e., “spam”) or other online communications
through or into AOL’s products or services, absent a Prior Business
Relationship. For purposes of this Agreement, a “Prior Business Relationship”
will mean that the AOL Member to whom commercial email or other online
communication is being sent has voluntarily either (a) engaged in a transaction
with AOLA or (b) provided information to AOLA through a contest, registration or
other communication, which included clear notice to the AOL Member that the
information provided could result in commercial email or other online
communications being sent to that AOL Member by AOLA or its agents. Any
commercial email or other online communications to AOL Members which are
otherwise permitted hereunder (i) will include a prominent and easy means to
“opt out” of receiving any future commercial communications from AOLA and
(ii) shall also be subject to AOL’s then-standard restrictions on distribution
of bulk email (e.g., related to the time and manner in which such email can be
distributed through or into the AOL product or service in question).

2. Collection of Member Information. AOLA shall ensure that its collection, use
and disclosure of information obtained from AOL Members under this Agreement
(“Member Information”) complies with (a) all applicable laws and regulations and
(b) AOL’s standard privacy policies, available on the AOL Service at the keyword
term “Privacy.” Except to the extent required by law, rule, regulation or
government or court order, AOLA will not disclose Member Information collected
hereunder to any third party in a manner that identifies AOL Members as end
users of an AOL product or service or use Member Information collected under
this Agreement to market another Interactive Service.

3. Email Newsletters. Any email newsletters sent to AOL Members by AOLA or its
agents shall (a) be subject to AOL’s policies on use of the email functionality,
including but not limited to AOL’s policy on unsolicited bulk email; (b) be sent
only to AOL Members requesting to receive such newsletters; (c) not contain
content which violates AOL’s terms of service; and (d) not contain any
advertisements, marketing or promotion for any other Interactive Service.

4. As used in this Agreement, “AOL Member” shall mean any user of the AOL
Network, including authorized users (including any sub-accounts under an
authorized master account) of the AOL Service.

VI. GENERAL

Force Majeure. If and to the extent a party’s performance of any of its
obligations pursuant to this Agreement is prevented, hindered or delayed by
fire, flood, earthquake, elements of nature or acts of God, acts of war,
terrorism, riots, civil disorders, rebellions or revolutions, or any other
similar cause beyond the reasonable control of such party (each, a “Force
Majeure Event”), and such non-performance, hindrance or delay could not have
been prevented by reasonable precautions, then the non-performing, hindered or
delayed party shall be excused for such non-performance, hindrance or delay, as
applicable, of those obligations affected by the Force Majeure Event for as long
as such Force Majeure Event continues and such party continues to use its best
efforts to recommence performance whenever and to whatever extent possible
without delay, including through the use of alternate sources, workaround plans
or other means. The party whose performance is prevented, hindered or delayed by
a Force Majeure Event shall immediately notify the other party of the occurrence
of the Force Majeure Event and describe in reasonable detail the nature of the
Force Majeure Event.

Notice. ANY NOTICE REQUIRED OR PERMITTED UNDER THE TERMS OF THIS AGREEMENT OR
REQUIRED BY LAW MUST BE IN WRITING AND MUST BE (A) DELIVERED IN PERSON, (B) SENT
BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, (C) SENT BY OVERNIGHT AIR COURIER,
OR (D) BY FACSIMILE, IN EACH CASE FORWARDED TO THE APPROPRIATE ADDRESS SET FORTH
BELOW. EITHER PARTY MAY CHANGE ITS ADDRESS FOR NOTICE BY WRITTEN NOTICE TO THE
OTHER PARTY. NOTICES WILL BE CONSIDERED TO HAVE BEEN GIVEN AT THE TIME OF ACTUAL
DELIVERY IN PERSON, THREE (3) BUSINESS DAYS AFTER POSTING, OR ONE DAY AFTER
(I) DELIVERY TO AN OVERNIGHT AIR COURIER SERVICE OR (II) THE MOMENT OF
TRANSMISSION BY FACSIMILE.

In the case of AOL:
General Counsel
America Online, Inc.
22000 AOL Way
Dulles, Virginia 20166
Fax: 703-265-3992

and to

Vice President, AOL Latino
America Online, Inc.
22000 AOL Way
Dulles, Virginia 20166
Fax: 650-937-5409

In the case of AOLA:
America Online Latin America, Inc.
6600 N. Andrews Ave., Suite 400
Ft. Lauderdale, FL 33309
Attn: General Counsel
Fax: 954-233-1805

No Waiver. Any waiver of the provisions of this Agreement or of a party’s rights
or remedies under this Agreement must be in writing to be effective. Failure,
neglect or delay by a party to enforce the provisions of this Agreement or its
rights or remedies at any time will not be construed to be deemed a waiver of
such party’s rights under this Agreement and will not in any way affect the
validity of the whole or any part of this Agreement or prejudice such party’s
right to take subsequent action.

Entire Agreement. This Agreement (including the Exhibits and Schedules) contains
the entire agreement of the parties with respect to the subject matter of this
Agreement and supercedes all previous communications, representations,
understandings and agreements, either oral or written, between the parties with
respect to said subject matter, including but not limited to, that certain
Letter Agreement dated June 2, 2004, between AOL and AOLA, as amended. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by both
parties.

Amendment. No change, amendment or modification of any provision of this
Agreement shall be valid unless set forth in a written instrument signed by the
Party subject to enforcement of such amendment.

Further Assurances. AOLA shall take such action (including, but not limited to,
the execution, acknowledgment and delivery of documents) as may reasonably be
requested by AOL for the implementation or continuing performance of this
Agreement.

Assignment. AOLA shall not assign this Agreement or any right, interest or
benefit under this Agreement without the prior written consent of AOL.
Assumption of the Agreement by any successor to AOLA (including, without
limitation, by way of merger, consolidation or sale of all or substantially all
of AOLA’s stock or assets) shall be subject to AOL’s prior written approval.
Subject to the foregoing, this Agreement shall be fully binding upon, inure to
the benefit of and be enforceable by the Parties hereto and their respective
successors and assigns.

Severability. If any term, condition or provision in this Agreement is found to
be invalid, unlawful or unenforceable to any extent, the parties shall endeavor
in good faith to agree to such amendments that will preserve, as far as
possible, the intentions expressed in this Agreement. If the parties fail to
agree on such an amendment, such invalid term, condition or provision will be
severed from the remaining terms, conditions and provisions, which will continue
to be valid and enforceable to the fullest extent permitted by law.

Remedies. Except where otherwise specified, the rights and remedies granted to a
Party under this Agreement are cumulative and in addition to, and not in lieu
of, any other rights or remedies which the Party may possess at law or in
equity.

Choice of Law; Arbitration. This Agreement will be interpreted and construed
pursuant to the laws of the State of New York and the United States without
regard to conflict of laws provisions thereof, and without regard to the United
Nations Convention on the International Sale of Goods.

The Parties shall act in good faith and use commercially reasonable efforts to
promptly resolve any claim, dispute, controversy or disagreement (each a
“Dispute”) between the Parties or any of their respective subsidiaries,
affiliates, successors and assigns under or related to this Agreement or any
document executed pursuant to this Agreement or any of the transactions
contemplated hereby. If the Parties cannot resolve the Dispute within such
timeframe, the Dispute shall be submitted to the Management Committee for
resolution. For ten (10) days after the Dispute was submitted to the Management
Committee, the Management Committee shall have the exclusive right to resolve
such Dispute; provided further that the Management Committee shall have the
final and exclusive right to resolve Disputes arising from any provision of this
Agreement which expressly or implicitly provides for the Parties to reach mutual
agreement as to certain terms. If the Management Committee is unable to amicably
resolve the Dispute during the ten (10) day period, then the Management
Committee will consider in good faith the possibility of retaining a third party
mediator to facilitate resolution of the Dispute. In the event the Management
Committee elects not to retain a mediator, the Dispute will be subject to the
resolution mechanisms described below. “Management Committee” shall mean a
committee made up of a senior executive from each of the Parties for the purpose
of resolving Disputes under this Section and generally overseeing the
relationship between the Parties contemplated by this Agreement. Neither Party
shall seek, nor shall be entitled to seek, binding outside resolution of the
Dispute unless and until the Parties have been unable to amicably resolve the
dispute as set forth in this paragraph (a) and then, only in compliance with the
procedures set forth in this Section.

Except for the right of either party to apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction, or
other equitable relief to preserve the status quo or prevent irreparable harm
pending the selection and confirmation of the arbitrator(s) (in which case such
proceeding must be brought solely and exclusively in the United States District
Court for the Southern District of New York or in the state courts of New York)
all Disputes which may arise between the parties, out of, in relation to, or in
connection with this Agreement, or the breach thereof, shall be finally settled
by binding arbitration pursuant to the Commercial Arbitration Rules of the
American Arbitration Association in effect as of the date the dispute arises.
Any such arbitration shall be under the rules and administration of the American
Arbitration Association’s New York, New York office, and all hearings shall be
held in New York, New York. The arbitrator(s) shall enforce the express terms of
this Agreement, shall follow the applicable law where the Agreement is silent on
a matter in dispute, and shall have no authority to award punitive damages nor
any damages expressly excluded by the terms of this Agreement. All proceedings
in any arbitration shall be conducted in the English language. The arbitrator’s
award may be enforced in any court of competent jurisdiction.

Export Controls. Both Parties shall adhere to all applicable laws, regulations
and rules relating to the export of technical data and shall not export or
re-export any technical data, any products received from the other Party or the
direct product of such technical data to any proscribed country listed in such
applicable laws, regulations and rules unless properly authorized.

Limitations. EXCEPT FOR THE INDEMNIFICATION OBLIGATIONS SET FORTH ABOVE AND ANY
VIOLATION OF THE CONFIDENTIALITY OBLIGATIONS SET FORTH ABOVE, NEITHER PARTY
SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
PUNITIVE DAMAGE OF ANY KIND OR NATURE, WHETHER SUCH LIABILITY IS ASSERTED ON THE
BASIS OF CONTRACT (INCLUDING, WITHOUT LIMITATION, THE BREACH OF THIS AGREEMENT
OR ANY TERMINATION OF THIS AGREEMENT), TORT (INCLUDING WITHOUT LIMITATION
NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE, EVEN IF ANY OTHER PARTY HAS BEEN
WARNED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE IN ADVANCE. EXCEPT AS
PROVIDED ABOVE IN THE “INDEMNITY” SECTION, (I) LIABILITY ARISING UNDER THIS
AGREEMENT WILL BE LIMITED TO DIRECT, OBJECTIVELY MEASURABLE DAMAGES, AND
(II) THE MAXIMUM LIABILITY OF ONE PARTY TO THE OTHER PARTY FOR ANY CLAIMS
ARISING IN CONNECTION WITH THIS AGREEMENT WILL NOT EXCEED THE AGGREGATE AMOUNTS
PAYABLE HEREUNDER IN THE YEAR IN WHICH THE EVENT GIVING RISE TO SUCH LIABILITY
OCCURRED; PROVIDED THAT EACH PARTY SHALL REMAIN LIABLE FOR THE AGGREGATE AMOUNT
OF ANY PAYMENT OBLIGATIONS OWED TO THE OTHER PARTY UNDER THE PROVISIONS OF THIS
AGREEMENT.

Headings. The captions and headings used in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same document.

Surviving Sections. Each Section of this Agreement and the Schedules thereto
which, by its nature and to effectuate the purposes of this Agreement, should
survive any termination or expiration hereof, shall survive such termination or
expiration.

Authority. Each of the individuals signing this Agreement on behalf of his/her
respective company represents and warrants that he/she is authorized to do so,
and that such company shall be bound thereby.

5

EXHIBIT C
CONTENT LICENSE

1. Notice: Upon being notified of a Party’s (the “Requesting Party”) interest in
Spanish-language content provided by third parties or on third-party sites
linked to by the other Party (the “Licensing Party”), and subject to
confidentiality provisions, the Licensing Party shall inform the Requesting
Party whether the applicable license agreement allows (a) the Licensing Party to
sublicense such content to the Requesting Party and (b) the Requesting Party to
use and distribute such content in the United States, in the case of AOLA’s
agreements, and in the AOLA Territory, in the case of AOL’s agreements.

2. License. For any Content identified pursuant to Section 3 of this Exhibit C
(the “Identified Content”), the Licensing Party hereby grants to the Requesting
Party, and solely to the extent available to the Licensing Party, the right to
use, reproduce, market, store, distribute, have distributed, publicly and
privately display, communicate, publicly and privately perform, transmit, have
transmitted, create derivative works based upon, and promote the Identified
Content through the AOL Latino Service, in the case of AOL, or in the AOLA
Territory through the AOLA Network, in the case of AOLA. The Licensing Party
shall specify at the time of its identification of Identified Content any
restrictions on the above license rights applicable to the Identified Content.

3. Identification of Applicable Content: To the extent allowed by the applicable
license agreements, and as the Licensing Party shall inform the Requesting Party
as set forth in Section 1 of this Exhibit C,



  (a)   For cashless deals and web pointing agreements: Each Party shall allow
the other to link to an equal number (the “Quota”) of its respective
Spanish-language Content providers for which the Licensing Party has the rights
to allow such linking or other use of the Content. Each Party shall make
available to the other Party one Content provider in order to be able to link to
each additional desired Content provider. The Parties acknowledge that there may
be a timing difference related to either Party’s ability to “true-up” the Quota,
and therefore, the Parties will discuss in good faith and reasonably treat any
such imbalance. Exhibit C-1 sets forth a list of the applicable cashless deals
and web pointing agreements for each Party as of the Effective Date.



  (b)   For deals where either Party pays license Spanish-language Content:



  (i)   Existing Deals: AOLA shall make Spanish-language Content licensed by
AOLA available to AOL for use in the Latino Products to the extent AOLA has the
rights to do so, and AOL shall make all Spanish-language Content licensed by AOL
for use in the Latino Products available to AOLA for use on the AOLA clients.
Such Content shall be made available based on an equal sharing of the costs for
such Content for the remainder of the term of such license agreement if costs
within the applicable agreement are not allocated by distribution area (i.e.,
specifically allocated such that the Licensing Party is able to determine from
the face of the applicable agreement the costs for licensing the requested
Content in the U.S. or AOLA Territory, as applicable). However, if such costs
are allocated by distribution area, the Requesting Party shall bear the costs
related to distribution in its region, subject to its prior written approval.
Exhibit C-2 sets forth each party’s list of existing deals and information
relating to the cost of usage of such Content.



  (ii)   Renegotiated Deals: If the Licensing Party does not currently have the
rights to license Spanish-language Content under an existing deal that the
Requesting Party has requested, the Licensing Party shall use commercially
reasonable efforts to seek such rights for the Requesting Party when and if the
Licensing Party renegotiates the applicable agreement; provided that in no case
shall this Section 3(b)(ii) impose an obligation on either Party to renew or
renegotiate an agreement solely in order to obtain Content for the Requesting
Party. If the Licensing Party can grant license rights to the Requesting Party
but only subject to increases in the fees for the Content, then the Requesting
Party shall be obligated to pay such increase, subject to their prior written
approval of such increase.



  (iii)   New Deals: Each party (the “Negotiating Party”) shall notify the other
Party (the “Non Negotiating Party”) about any contemplated Spanish-language
Content agreement so that the Non Negotiating Party can decide whether it wants
to acquire a license to such Content. If the Negotiating Party can grant license
rights to the Non Negotiating Party but only subject to increases in the fees
for the Content, then the Non Negotiating Party shall be obligated to pay such
increase, subject to its prior written approval of such increase.



  (iv)   This Section 3 does not create any obligation for either Party to
obtain Content rights for the other at any time.



  (v)   Notwithstanding anything contained herein to the contrary, if a
Licensing Party incurs incremental costs related to providing any Identified
Content (as defined above), the Requesting Party shall bear all such incremental
costs, subject to its prior written approval. In the event the Requesting Party
does not approve such incremental costs, the Licensing Party shall have no
further obligation to acquire or provide such Identified Content.



  (c)   For Content provided by AOLA pursuant to any Schedule of this Agreement:
Notwithstanding anything contained herein to the contrary, AOL will provide
Content provided by AOLA pursuant to Schedule No. 1 of this Agreement to AOLA at
no cost to AOLA for use by AOLA on the AOLA Network, unless such distribution is
prohibited by law or restricted by contract.



  (d)   For all other Content: A Licensing Party may license any other Content
to the Requesting Party, in the Licensing Party’s sole discretion, and subject
to the Licensing Party’s rights to sublicense or otherwise distribute such
Content.



  (e)   For Sections 3(a)-(d) above, AOL shall only be obligated to sublicense
or distribute, as the case may be, Spanish-language Content that is used in the
Latino Products.

3. Asset Tracking: As soon as AOLA has launched a content management system,
AOLA will be responsible for accurately tracking the use of all AOL-provided
assets within the AOLA Territory. As soon as AOL has launched a content
management system, AOL will be responsible for accurately tracking the use of
all AOLA-provided assets within the AOL Latino Service.

6

SCHEDULE NO. 1

DATED SEPTEMBER 2, 2004
TO
LOCALIZATION SERVICES, LICENSING AND CONTENT PROGRAMMING AGREEMENT
BETWEEN
AMERICA ONLINE, INC. AND AMERICA ONLINE LATIN AMERICA, INC. (“AOLA”)

DATED AS OF SEPTEMBER 2, 2004 (THE “AGREEMENT”)

I. Detailed Description of Services

AOLA shall provide the following services (the “Content Programming Services”)
to AOL in connection with the AOL Latino Service by providing AOL with Dedicated
Resources as set forth in Section II below:

A. Programming Services:

1. Create text for daily features and editorial content;



  2.   Review partner sites to maintain and update all channels of the AOL
Latino Service in accordance with applicable rights and licenses;



  3.   Generate ideas and define content assets (e.g., graphics, photos, text,
etc.) to create new Content;



  4.   Work with AOL’s AOL Latino and other appropriate personnel to acquire all
necessary third-party assets, including photos, for publishing; and



  5.   Publish Content, including the required “magic numbers” and “plus
groups,” to the AOL Latino Service, using AOL’s then-current publishing system.

B. Design Services:



  1.   Refresh the AOL Latino Service channel and content designs and produce
designs for new channels and Content areas;

2. Provide support for product programming design needs; and
3. Produce mocks and other material required by the AOL Latino team.

II. Dedicated Resources

A. AOLA shall make available to AOL the following full time positions (each, a
“Dedicated Resource”) devoted and 100% dedicated to the Content Programming
Services during the term of this Statement of Work. The Parties acknowledge and
agree that the Work set forth in this document that will be required to provide
the Content Programming Services shall require the following Dedicated Resources
during the term of this Statement of Work.

1. Two (2) programmers to support Entretenimiento;

2. One (1) programmer to support Deportes;

3. One (1) programmer to support Estilo de Vida;

4. One (1) designer; and

5. One (1) programmer to support Noticias.

AOLA will screen, interview and assign Dedicated Resources, and will comply with
any other assignment criteria mutually agreed to by the Parties necessary to
perform the Content Programming Services.

AOLA will manage all employment aspects of the Dedicated Resources assigned to
AOL, to include hiring, employment-based counseling, terminations, salary
review, performance evaluations, work schedules, orientation and placement. AOLA
shall be solely responsible for the payment of wages and incentives to the
Dedicated Resources for work performed on the Services hereunder, and will be
solely responsible for applicable employment taxes.

B. Assignment. If AOLA does not retain the Dedicated Resources as set forth in
Section II.A. above by the Hire Date, then the fees payable under this
Schedule No. 1 shall be reduced on a pro rata basis for each person and each
week during which there are any Dedicated Resources not retained.

C. Flexibility of Dedicated Resources: Upon sixty (60) days’ prior written
notice, AOL may reasonably require that AOLA reallocate the programmers included
in the Dedicated Resources to different channels within the AOL Latino Service
or substitute one or more Dedicated Resources with different skill sets. To the
extent that AOLA incurs any direct out-of-pocket costs for such substitution
(e.g., severance and hiring costs) or reallocation (e.g., training costs) of
Dedicated Resources, AOLA shall notify AOL of such costs in writing, and shall
provide appropriate documentation; if AOL agrees to pay such costs, AOLA shall
substitute or reallocate the Dedicated Resources as reasonably required by AOL.

D. Replacement of Dedicated Resources: If three (3) times in any thirty (30) day
period, a Dedicated Resource delivers Work that either (1) does not materially
meet AOL’s standards and requirements, as provided by AOL from time to time (the
“Standards”) and is not cured as directed by AOL or (2) does not meet the
delivery schedule for such work product (each such event, an “Occurrence”), AOL
shall notify AOLA in writing of the third such Occurrence, and the parties will
have a discussion within one week of the notice to try to resolve any problems.
If over the next 30 days, there is another Occurrence, AOL shall have the right
to have AOLA replace such Dedicated Resource within thirty days by delivering
notice thereof to AOLA (a “Dedicated Resource Replacement Notice”). If AOLA is
unable to find a qualified replacement for any terminated Dedicated Resource
within 30 days of receipt of a Dedicated Resource Replacement Notice, AOLA shall
provide a temporary Dedicated Resource that is fully dedicated to the Latino
project until a permanent Dedicated Resource is retained. If such temporary
Dedicated Resource is not fully dedicated or does not meet the Standards or
delivery schedule over any two week period, the Service Fee shall be reduced pro
rata (retroactive to the start date of such temporary Dedicated Resource) for
each week such Dedicated Resource is not replaced. AOLA shall bear the costs
related to replacing any such Dedicated Resource, including, but not limited to
severance costs and hiring costs.

III. Payments



  A.   Fee. AOL shall pay to AOLA an annual fee of four hundred thousand dollars
($400,000) for providing the Dedicated Resources’ Content Programming Services
under this Schedule (the “Content Programming Fee”).



  B.   Expenses. AOL shall reimburse AOLA for expenses relating to travel
(including transportation, hotel and meals) by AOLA employees (including
Dedicated Resources), such travel to be requested and approved in advance by
AOL. All such travel shall be limited to ten (10) days in the aggregate per
calendar quarter, unless otherwise agreed in writing by AOLA. AOLA will submit
any expenses to be invoiced, together with the applicable documentation, to the
AOL Project Manager for approval prior to actual invoicing. AOLA shall invoice
AOL on a monthly basis for expenses incurred as a result of performing Services
in accordance with this Schedule No 1. Such expenses shall be limited to
reasonable out-of-pocket expenses necessarily and actually incurred by AOLA in
the performance of its services hereunder, provided that (i) the expenses have
been detailed on a form acceptable to AOL and submitted to the appropriate AOL
Project Manager for review and approval; and (ii) if requested by AOL, AOLA
submits supporting documentation in addition to the approved expense form. Any
travel expenses shall comply with AOL’s travel policy, a copy of which has been
provided to AOLA, and AOL may, at AOL’s sole discretion, require AOLA to make
travel arrangements through an AOL-approved travel agency.



  C.   Payment Schedule. AOL shall pay the Content Programming Fee in equal
monthly installments of $33,333.33, payable within thirty (30) days after AOL’s
receipt of AOLA’s monthly invoice. Any expenses invoiced in accordance with
Section IV.B. above, except for any amounts disputed by AOL, shall be payable by
AOL within thirty (30) days of AOL’s receipt of each invoice, accompanied by an
Acceptance Certificate executed by the AOL Project Manager, if applicable.

         
IV.Project Managers
  AOLA Project Manager:Name: Alejandro Gómez
 
       
 
  Phone: (52 55) 5284.6820
 
  Fax: (52 55) 5284.6894
AOL Project Manager:
  Name: Itay Eshet

 
       
 
  Fax: 703-265-6104

V. Other Terms.



  A.   Accounts. AOLA shall be given eight (8) Business ID 1 account(s) for the
America Online® brand service for the exclusive purpose of enabling it and its
agents to perform AOLA’s duties under this Agreement. The account(s) shall be of
the type determined by AOL to be necessary for AOLA to perform its duties
hereunder. AOLA shall be responsible for any premium charges, transaction
charges, communication surcharges or other charges incurred by any such
account(s), other than AOL’s standard monthly subscription charge, unless any
such premium or additional charges or fees are incurred for the purpose of
accessing those AOL services necessary to enable AOLA to perform the Services.
AOLA shall be responsible for the actions taken under or through its account(s),
which actions shall be subject to AOL’s then-applicable Terms of Service. Upon
termination of this Agreement, the account(s), and any associated usage credits
and related screen names or similar rights, shall automatically terminate. AOL
shall have no liability for loss of data or content related to termination of
any account.



  B.   Puerto Rico Keywords. If either Party creates a new Spanish-language
Keyword that will apply to Business ID 1 (i.e., the U.S. and Puerto Rico), such
Party shall, prior to the creation and deployment of such Keyword, provide the
other Party with five (5) business days’ prior notice to allow the other Party
to determine where it would like the Keyword to point.

This Statement of Work is hereby accepted by both parties:

     
AMERICA ONLINE, INC.
  AMERICA ONLINE LATIN AMERICA, INC.
 
   
By: /s/ David Wellisch
  By: /s/ Travis Good
 
   
Print Name: David Wellisch
  Print Name: Travis Good
 
   
Title: Vice President, GM—AOL Latino
  Title: Vice President—Technology and Operations
 
   

7